         Case 1:20-cr-00632-PAE Document 41 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      20-CR-632 (PAE)
                       -v-
                                                                          ORDER
 RICHARD RUBIN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       This matter having come before the Court on the application of John P. McGovern,

attorney for Defendant Richard Rubin, for an order granting permission to travel to Eastport, ME

and Canada from August 21, 2001 to September 5, 2021 with his wife, two daughters, son-in-

law and two grand-children. Mr. Rubin’s passport shall be released by PreTrial Services to

Richard Rubin.

       SO ORDERED.


                                                            PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: August 13, 2021
       New York, New York
